


SIXTH AMENDMENT TO LEASE


This Sixth Amendment to Lease (“Sixth Amendment”) is made this 16th day of
April, 2010 by and between Sobrato Development #871, a California Limited
Partnership, having an address at 10600 N. De Anza Blvd., Suite 200, Cupertino,
California 95014 (“Landlord”) and Supertex Inc., a California corporation (as
successor in interest to Paradigm Technology and Orbit Semiconductor), whose
address is 71 Vista Montana, San Jose, California, 95134 (“Tenant”), with all
capitalized terms not otherwise defined in this Sixth Amendment having the
definitions given to them in the Lease;


WITNESSETH


WHEREAS Landlord and Tenant entered into a lease dated December 7, 1988, lease
amendments dated May 4, 1987, June 18, 1990, December 21,1995, February 1,
1999  and January 23, 2004, and lease assignment dated November 15, 1996 and
February 1, 1999 (collectively the “Lease”) for the premises located at 71 Vista
Montana in San Jose, California (“Premises”); and


WHEREAS effective the date of this Sixth Amendment, Landlord and Tenant wish to
modify the Lease to:  (i) extend the term of the Lease; (ii) specify the Base
Monthly Rent due during the extended Lease Term; and (iii) eliminate Tenant’s
obligation to pay for earthquake insurance;


NOW, THEREFORE, in order to effect the intent of the parties as set forth above
and for good and valuable consideration exchanged between the parties, the Lease
is amended as follows:
       
1.
The Lease Expiration Date is changed from April 30, 2011 to April 30, 2016.

 
2.
The Base Monthly Rent during the period from May 1, 2011 through April 30, 2016
shall be due according to the following schedule:



05/01/11 through 04/30/12:
$47,584 per month

05/01/12 through 04/30/13:
$48,820 per month

05/01/13 through 04/30/14:
$50,285 per month

05/01/14 through 04/30/15:
$51,794 per month

05/01/15 through 04/30/16:
$53,348 per month



3.
The fourth paragraph of Section 12 of the Lease shall be deleted in its
entirety, and Tenant shall no longer be required to incur any costs associated
with earthquake insurance.




4.
Except as hereby amended, the Lease and all of the terms, covenants and
conditions thereof shall remain unmodified and in full force and effect.  In the
event of conflict or inconsistency between the terms and provisions of this
Sixth Amendment and the terms and provisions of the Lease, the terms and
provisions of this Sixed Amendment shall prevail.



IN WITNESS WHEREOF, the parties hereto have set their hands to this Sixth
Amendment as of the day and date first above written.


 

 Landlord    Tenant  Sobrato Development Companies #871,     Supertex, Inc.,  a
California Limited Partnership    a California Corporation  By:   /s/ JOHN
MICHAEL SOBRATO    By:  /s/ HENRY C. PAO  Name:  John Michael Sobrato    Name:
 Henry C. Pao, Ph.D.  Its:    General Partner    Its:  President & CEO

 
 
 
 
                                                                                                                                                                                                                                                         




                                                             
                                                                     

 
 

--------------------------------------------------------------------------------

 
